                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAMERON SHAW,                                       Case No. 19-cv-03878-KAW
                                   8                    Plaintiff,
                                                                                             ORDER DENYING REQUEST TO BE
                                   9              v.                                         RELIEVED FROM MEDIATION;
                                                                                             ORDER TO SHOW CAUSE
                                  10     SPARKY'S RESTAURANT COMPANY,
                                                                                             Re: Dkt. No. 24
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 26, 2020, the parties filed a stipulation to be relieved from mediation. (Dkt.
                                  14   No. 24.) The parties noted that mediation had been scheduled for February 24, 2020, but that it
                                  15   had not gone forward because Defendant’s client representative failed to appear. (Id. at 2; Dkt.
                                  16   No. 23.)
                                  17          The Court DENIES the stipulation without prejudice. While the parties state that they
                                  18   “believe that further attendance at mediation is unlikely to result in a settlement in this matter,” the
                                  19   parties fail to explain why mediation would be futile.
                                  20          The Court also ORDERS Defendant to show cause, by March 11, 2020, why Defendant
                                  21   should not be sanctioned for failing to appear at the scheduled mediation.
                                  22          IT IS SO ORDERED.
                                  23   Dated: March 3, 2020
                                                                                              __________________________________
                                  24                                                          KANDIS A. WESTMORE
                                  25                                                          United States Magistrate Judge

                                  26
                                  27

                                  28
